Case: 2:18-cv-00736-MHW-EPD Doc #: 104 Filed: 11/20/19 Page: 1 of 2 PAGEID #: 1861




                      THE UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

    STEVE SNYDER-HILL, et al.,                        )
                                                      )    Case No. 2:18-cv-00736
                   Plaintiffs,                        )
                                                      )    Judge Michael H. Watson
    v.                                                )
                                                      )    Chief Magistrate Judge Elizabeth A.
    THE OHIO STATE UNIVERSITY,                        )    Deavers
                                                      )
                   Defendant.                         )


                      NOTICE OF WITHDRAWAL OF CO-COUNSEL

         PLEASE TAKE NOTICE that Attorney Brian R. Noethlich of the law firm Scott Elliot

 Smith, L.P.A., withdraws his appearance as co-counsel for all Plaintiffs in this case, pursuant to

 S.D. Ohio Civ. R. 83.4(d)



 DATED: November 20, 2019                            /s/ Brian R. Noethlich
                                                     Brian R. Noethlich (0086933)
                                                     Scott Elliot Smith, L.P.A.
                                                     5003 Horizons Drive, Suite 101
                                                     Columbus, Ohio 43220
                                                     T:      (614) 846-1700
                                                     F:      (614) 486-4987
                                                     E:      brn@sestriallaw.com


                                                       /s/ Scott E. Smith
                                                     SCOTT E. SMITH (0003749)
                                                     Scott Elliott Smith, LPA
                                                     5003 Horizons Drive, Suite 101
                                                     Columbus, Ohio 43220
                                                     T:      (614) 846-1700
                                                     F:      (614) 486-4987
                                                     E:      ses@sestriallaw.com
                                                     Attorney for Plaintiffs
Case: 2:18-cv-00736-MHW-EPD Doc #: 104 Filed: 11/20/19 Page: 2 of 2 PAGEID #: 1862




                                CERTIFICATE OF SERVICE

        A copy of this document was served by the Court’s ECF System on all counsel of record

 on November 20, 2019, pursuant to Fed. R. Civ. P. 5(b)(2)(E).




                                                    /s/ Brian R. Noethlich
                                                    Brian R. Noethlich (0086933)




                                                2
